DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/24/2019 and 02/05/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
FIG. 9: This figure includes the label 974 which is not recited within the specification.
FIG. 20A and FIG. 21A: These figures includes the label 2020a which is not recited within the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
FIG. 12: As written paragraph [0099] reads “FIG. 12 illustrates a screen display 1100 during pullback […] In this example, the current position of the transducer array has been identified as the exterior iliac vein 550, so the EIV label preset 1220 is highlighted or illuminated”, however the label 550 does not appear within this figure. The examiner recommends either adding the label to FIG. 12, or removing the label 550 from paragraph [0099] of the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 
Specification
The disclosure is objected to because of the following informalities:
[0003]: As written it reads “Peripheral vascular procedures, such as angioplasty and stenting in peripheral venous (Inferior Vena Cava IVC, iliac, femoral veins), IVC-filter retrieval, EVAR and FEVAR (and similar on the abdominal trait) atherectomy and thrombectomy are procedures where IVUS is used”. However this is the first recitation of the acronyms EVAR and FEVAR, therefore the terms should be spelled out to provide clarity.
[0094]: As written it reads “In step 1006, the next image is captured by the imaging catheter 102, and in step 107, execution of the method returns to step 1004, with the newly captured image now part of the growing dataset used to determine the pullback speed”, however since this paragraph is describing FIG. 10, the examiner recommends changing “step 107” to “step 1007” as recited in the figure. 
[00106]: As written it reads “The direction markers 1320 (e.g., marking the A and P or anterior and posterior directions) can be reoriented as need to provide orientation information about the IVUS image 1010”, however to be grammatically correct “need” should be changed to “needed”.
[00124]: As written it reads “Serial communication protocols may include but are not limited to US SPI, I2C, RS-232, RS-485, CAN, Ethernet, ARINC 429, MODBUS, MIL-STD-1553, or any other suitable method or protocol. Parallel protocols include but are not limited to ISA, ATA, SCSI, PCI, IEEE-488, IEEE-1284 and other suitable protocols. Where appropriate, serial and parallel communication may be bridged by a UART, USART, or other appropriate subsystem”. However this is the first indication of the acronyms US SPI, I2C, RS-232, RS-485, CAN, ARINC 429, MODBUS, MIL-STD-1553, ISA, ATA, SCSI, PCI, IEEE-488, IEEE-1284, UART, and USART, therefore the terms should be spelled out to provide clarity.
Appropriate correction is required.
Claim Objections
Claims 1, 14 and 15 are objected to because of the following informalities:  
	In regard to claim 1, the claim reads, “determine a longitudinal translation speed of the intraluminal ultrasound imaging catheter based on the plurality of intraluminal ultrasound images and a known time interval between each of plurality of intraluminal ultrasound images”, however to be grammatically correct it should read “determine a longitudinal translation speed of the intraluminal ultrasound imaging catheter based on the plurality of intraluminal ultrasound images and a known time interval between each of the plurality of intraluminal ultrasound images”. 
	In regard to claim 14, the claim reads “determining, with the processor circuit, a longitudinal translation speed of the intraluminal ultrasound imaging catheter based on the plurality of intraluminal ultrasound images and a known time interval between each of plurality of intraluminal ultrasound images”, however to be grammatically correct is should read “determining, with the processor circuit, a longitudinal translation speed of the intraluminal ultrasound imaging catheter based on the plurality of intraluminal ultrasound images and a known time interval between each of the plurality of intraluminal ultrasound images”.
In regard to claim 15, this claim reads “determine a longitudinal translation speed of the intravascular ultrasound imaging catheter through the peripheral blood vessel based on the plurality of intravascular ultrasound images and a known time interval between each of plurality of intravascular ultrasound images”, however to be grammatically correct it should read “determine a longitudinal translation speed of the intravascular ultrasound imaging catheter through the peripheral blood vessel based on the plurality of intravascular ultrasound images and a known time interval between each of the plurality of intravascular ultrasound images”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 7, the claim reads “a region of the shape identifying an ideal range for the longitudinal translation speed, wherein the region extends from a first portion representative of a minimum ideal translation speed to an opposite, second portion representative of a maximum ideal translation speed”. The term “ideal” is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree to which the range for the longitudinal translation speed is considered to be ideal. Furthermore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner recommends clarifying what this ideal range for the longitudinal translation speed corresponds to in the context of the system.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claim(s) 1-3, 5-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Waters et al US 20170164922 A1 “Waters” and further in view of Wenderow et al. US 20110152882 A1 “Wenderow”.
In regard to claim 1, Waters teaches “An intraluminal ultrasound imaging system, comprising: a processor circuit configured for communication with an intraluminal ultrasound imaging catheter, wherein the processor circuit is configured to:” [0025, 0026, 0028]; “receive a plurality of intraluminal ultrasound images obtained by the intraluminal ultrasound imaging catheter while the intraluminal ultrasound imaging catheter is moved through a body lumen of a patient” [0026, 0031, 0027]; 
In regard to an intraluminal ultrasound imaging system comprising a processor circuit configured for communication with an intraluminal ultrasound imaging catheter, Waters discloses “FIG. 1 illustrates an example of a system 100 that may be configured to perform intravascular imaging. System 100 can include a catheter assembly 102, a translation device 104, and an imaging engine 106” [0025] and “In some examples, the catheter assembly 102 can include an intravascular imaging device 114 configured to generate imaging data. […] In some embodiments, intravascular imaging device 114 is an ultrasound transducer configured to emit and receive ultrasound energy and generate ultrasound imaging data” [0026]. Therefore, since the system 100 can be configured to perform intravascular imaging and the catheter assembly can an intravascular imaging device 114 that includes an ultrasound transducer, under broadest reasonable interpretation, the system 100 constitutes an intraluminal ultrasound imaging system. Furthermore, in regard to the system comprising a processor circuit configured for communication with an intraluminal ultrasound imaging catheter, Waters discloses “The imaging engine 106 can be in communication with intravascular imaging device 114 and translation device 104. According to some examples, the imaging engine 106 may comprise at least one programmable processor. In some examples, the imaging engine 106 may comprise a computing machine including one or more processors configured to receive commands from a system user 120 and/or display data acquired from catheter assembly 102 via a user interface” [0028]. A programmable processor inherently includes processing circuitry. In this case, since the imaging engine 106 may comprise at least one programmable processor, under broadest reasonable interpretation, the system includes a processor circuit. Furthermore, since the imaging engine 106 may be in communication with intravascular imaging device 114, under broadest reasonable interpretation, the imaging engine 106 (i.e. the processing 
In regard to the processor circuit being configured to receive a plurality of intraluminal ultrasound images obtained by the intraluminal ultrasound imaging catheter while the intraluminal ultrasound imaging catheter is moved through a body lumen of a patient, Waters discloses “The image data generated by the imaging device 114 can represent a cross-section of an area of interest within the patient 112 at the location of the imaging device. The image data generally will represent a plurality of image items at the cross-sectional location of the imaging device 114, such as, for example, blood, various layers of a vessel of the patient 112, and/or any accumulated matter within the vessel (e.g., plaque)” [0026]. Therefore, a plurality of intraluminal ultrasound images can be obtained by the intraluminal ultrasound imaging catheter (i.e. the catheter assembly 102 including the intravascular imaging device 114). In regard to the intraluminal ultrasound imaging catheter being moved through a body lumen of a patient, Waters discloses “Translation device 204 can be configured to provide longitudinal translation of catheter assembly 208. […] In some examples, the translation device 204 may be configured to enable both pullback and push-forward of the intravascular imaging device at a controlled rate” [0031] and “Translating the imaging device 114 can allow for cross-sectional image data to be collected at various longitudinal locations within a vessel of the patient 112” [0027]. In this case, since the translation device 204 can cause the intravascular imaging device to pullback and push-forward, and the imaging device 114 can acquire image data representing a plurality of image items at the cross-sectional location of the imaging device 114, under broadest reasonable interpretation, the processor circuit is configured to receive a plurality of intraluminal ultrasound images obtained by the intraluminal ultrasound imaging catheter while the intraluminal ultrasound imaging catheter is moved through a body lumen of a patient.

In regard to the a screen display, Waters discloses “In some examples, the imaging engine 106 may comprise a computing machine including one or more processors configured to receive commands 
Waters does not teach that the processor circuit is configured to “output, to a display in communication with the processor circuit, a screen display including a speed indicator based on the longitudinal translation speed”.
Wenderow teaches that the processor circuit is configured to “output, to a display in communication with the processor circuit, a screen display including a speed indicator based on the longitudinal translation speed” [0071, FIG. 9, 0076].
In regard to the processor circuit being configured to output, to a display in communication with the processor circuit, a screen display including a speed indicator based on the longitudinal translation speed, Wenderow discloses “Referring to FIG. 9, in one exemplary embodiment, GUI module 56 may be configured to cause the display of a graphical user interface (GUI) 200” [0071]. Therefore, the system includes a screen display. As shown in FIG. 9, the GUI 200 includes a guide wire speed indicator 212. Furthermore, in regard to the screen display including a speed indicator based on the longitudinal translation speed, Wenderow discloses “Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. As shown, guide wire speed indicator includes a linear or axial speed indicator 236 to display information related to the linear speed of the guide wire and a rotational speed indicator 238 to display information related to the rotational speed of the guide wire. Linear speed indicator 236 includes a vertically displayed bar 240 extending between a maximum forward icon 242 indicating the maximum forward speed, a maximum reverse icon 244 indicating the maximum reverse speed of the guide wire, and an origin 246 indicating zero linear movement. As the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal ultrasound imaging system of Waters so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Waters, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Waters teaches “wherein the processor circuit is configured to: update the longitudinal translation speed based on a further intraluminal ultrasound image is obtained while the intraluminal ultrasound imaging catheter is moved through the body lumen” [0031, 0027].

Waters does not teach that the processor circuit is configured to “dynamically modify the speed indicator in the screen display such that the speed indicator indicates the longitudinal translation speed based on the further intraluminal ultrasound image”.

In regard the processor circuit being configured to dynamically modify the speed indicator in the screen display such that the speed indicator indicated the longitudinal translation speed based on the further intraluminal ultrasound image, Wenderow discloses “Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. As shown, guide wire speed indicator 212 includes a linear or axial speed indicator 236 […] As the user manipulated the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire. For example, if the guide wire is currently being advanced at half of the maximum speed, the first half of vertical bar 240 extending above origin 246 changes color” [0076]. Therefore, since the bar 240 can change color in proportion to the speed of the guide wire as the user manipulates the guide wire, under broadest reasonable interpretation, a processor circuit had to have been present to dynamically modify the speed indicator in the screen display such that the speed indicator indicated the longitudinal translation speed based on the further intraluminal ultrasound image acquired by the intraluminal imaging device 114 disclosed in Waters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal ultrasound imaging system of Waters so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Waters, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Waters teaches “wherein the processor circuit is further configured to output, via the screen display, an intraluminal ultrasound image of the plurality of intraluminal ultrasound images” [0033, 0063, and 0065].
In regard to the processor circuit being further configured to output via the screen display, an intraluminal ultrasound image of the plurality of intraluminal ultrasound images, Waters discloses “The user interface 224 can include a display for outputting an image generated based on image data acquired by the catheter assembly 208 (e.g., an ultrasound transducer of the catheter assembly” [0033] and “Embodiments can further include displaying the generated intravascular image (e.g., intravascular ultrasound image) with a disturbed blood flow indicator indicating the detected region of disturbed blood flow” [0063] and “FIGS. 9A and 9B show embodiments of a displayed intravascular image, such as an intravascular ultrasound image, having a disturbed blood flow indicator” [0065]. In this case, since the user interface 224 can include a display and the intravascular ultrasound image can be displayed with a disturbed blood flow indicator, under broadest reasonable interpretation, the processor circuit had to be further configured to output via the screen display an intraluminal ultrasound image of the plurality of intraluminal ultrasound images. Therefore, since the intravascular ultrasound image can be displayed with a distributed blood flow indicator, under broadest reasonable interpretation, the intravascular ultrasound image can be displayed proximate to an indicator.
Waters does not teach “wherein the intraluminal ultrasound image is proximate to the speed indicator”.

In regard to the intraluminal ultrasound image being proximate to the speed indicator, Wenderow discloses “Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. […] As the user manipulates the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire” [0076] and “Referring to FIG. 9, in one exemplary embodiment, GUI module 56 may be configured to cause the display of a graphical user interface (GUI) 200” [0071]. As shown in FIG. 9, the guide wire speed indicator 212 is displayed on the GUI 200.  Furthermore, Wenderow discloses “In one embodiment, the GUI module 56 may be configured to alter the display of guide wire icon 162 when the user is controlling guide wire 142, to alter the display of guide catheter icon 164 when the user is controlling guide catheter 148, and to alter the display of working catheter icon 166 when the user is controlling working catheter 144 […] In one embodiment, GUI module 56 is configured to display icons 162-166 as a moving graphic of the component currently in use. For example, guide wire icon 162 may be an advancing, retracting, or rotating graphic of a guide wire when guide wire 142, is being advanced, retracted, or rotated” [0050] and “In another embodiment GUI module 56 may be configured to allow the user to alter the display of image data by interacting with touch screen 18” [0053]. As shown in FIG. 4, the touch screen 18 includes the guide wire icon 162, a guide catheter icon 166, and a working catheter icon 166. In this case, since the GUI module 56 may alter the display of the working catheter icon when the user controls the working catheter 144 and the user can alter the display of image data by interacting with the touch screen 18 and the GUI module 56 can be configured to cause the display of a graphical user interface (GUI) 200 including a guide wire speed indicator 212, under broadest reasonable interpretation, the intraluminal ultrasound image can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal ultrasound imaging system of Waters so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Waters, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Waters. Likewise, Waters discloses “wherein the processor circuit is configured to determine the longitudinal translation speed without tracking a position of the intraluminal ultrasound imaging catheter in an extraluminal image” [0031, 0027].
In regard to the processor circuit being configured to determine the longitudinal translation speed without tracking a position of the intraluminal ultrasound imaging catheter in an extraluminal image, Waters discloses “Translation device 204 can be configured to provide longitudinal translation of catheter assembly 208. Translation device 204 may comprise a linear translation system (LTS). […] According to some examples, the translation device 204 may feature a translation user interface 216 which may comprise a translation display configured to display translation data associated with the 
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Waters does not teach “wherein the speed indicator comprises: a shape representative of a range of longitudinal translation speeds; and a marker positioned within the shape and representative of the determined longitudinal translation speed”.
Wenderow teaches “wherein the speed indicator comprises: a shape representative of a range of longitudinal translation speeds” [0076, FIG. 9]; and “a marker positioned within the shape and representative of the determined longitudinal translation speed” [0076].
In regard to the speed indicator comprising a shape representative of a range of longitudinal translation speed, Wenderow teaches “Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. As shown, guide wire speed indicator 212 includes a linear of axial speed indicator 236 […] Linear speed indicator 236 includes a vertically displayed bar 240 extending between a maximum forward icon 242 indicating the maximum forward speed, a maximum 
In regard to a marker positioned within the shape and representative of the determined longitudinal translation speed, Wenderow discloses “As the user manipulates the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire. For example, if the guide wire is currently being advanced at half of the maximum speed, the first half of the vertical bar 240 extending above origin 246 changes color” [0076]. In this case since the bar 240 changes in color in proportion to the speed of the guide wire, under broadest reasonable interpretation, the color of the vertical bar 240 constitutes a marker positioned within the shape (i.e. the linear speed indicator 236) and representative of the determined longitudinal translation speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal ultrasound imaging system of Waters so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Waters, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known 
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Waters does not teach “wherein the speed indicator comprises: a region of the shape identifying an ideal range for the longitudinal translation speed, wherein the region extends from a first portion representative of a minimum ideal translation speed to an opposite, second portion representative of a maximum ideal translation speed”.
Wenderow teaches “wherein the speed indicator comprises: a region of the shape identifying an ideal range for the longitudinal translation speed, wherein the region extends from a first portion representative of a minimum ideal translation speed to an opposite second portion representative of a maximum ideal translation speed” [0076, FIG. 9]. 
In regard to the speed indicator comprising a region of the shape identifying an ideal range for the longitudinal translation speed, wherein the region extends from a first portion representative of a minimum ideal translation speed to an opposite, second portion representative of a maximum ideal translation speed, Wenderow discloses “Linear speed indicator 236 includes a vertically displayed bar 240 extending between a maximum forward icon 242 indicating the maximum forward speed, a maximum reverse icon 244 indicating the maximum reverse speed of the guide wire, and an origin 246 indicating zero linear movement” [0076]. As shown in FIG. 9, the color of the bar 240 can extend from the origin 236 to either the maximum forward icon 242 and the maximum reverse icon 244. In this case, since the linear speed indicator can include a maximum forward icon and a maximum reverse icon and an origin 246, under broadest reasonable interpretation, the speed indicator (i.e. the linear speed indicator 236) comprises a region of the shape identifying an ideal range for the longitudinal translation speed, wherein the region extends from a first portion representative of a minimum ideal translation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal ultrasound imaging system of Waters so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Waters, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Waters does not teach “wherein the processor circuit is configured to: determine at least one of: a length estimate of the body lumen based on the longitudinal translation speed; or a volume estimate of the body lumen based on the longitudinal translation speed and an area of the body lumen in the plurality of intraluminal ultrasound images; and output at least one of the length estimate of the volume estimate via the screen display”.
Wenderow teaches “wherein the processor circuit is configured to: determine at least one of: a length estimate of the body lumen based on the longitudinal translation speed; or a volume estimate of the body lumen based on the longitudinal translation speed and an area of the body lumen in the plurality of intraluminal ultrasound images” [0080, FIG. 9]; and “output at least one of the length estimate of the volume estimate via the screen display” [0079, 0082].

In regard to the processor circuit being configured to output at least one of the length estimate of the volume estimate via the screen display, Wenderow discloses “When pushed, reset button 264 resets the value displayed by distance indicator 268 causing distance indicator 268 to display 000.0. As the guide wire is advanced and retracted, distance indicator 268 displays the net distance that the guide wire had moved since the last time reset button 264 was pushed (in mm in the embodiment shown). In this manner, distance indicator 268 displays the length of the path that the guide wire traveled from the point when the reset button was pushed to its current position” [0079] and “The positional information displayed in distance indicators 268, 270, 276, and/or 278 may be used by the user to help in positioning 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal ultrasound imaging system of Waters so as to include the processor circuit being configured to determine a length estimate of the body lumen based on the longitudinal translation speed and outputting the length estimate on the screen display as disclosed in Wenderow in order to allow the user to know the distance that the guide wire must travel to reach a particular point within the patient [Wenderow: 0082]. By determining the length estimate, and displaying the positional information, the various indicators can help “the user determine if the device has been moved too far, not far enough etc.” [Wenderow: 0082]. This would provide the user with more information about the portion of the body to which the intraluminal ultrasound imaging catheter is inserted. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with an indication of the length of the vessel to which the intraluminal ultrasound imaging catheter is introduced.
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Waters. Likewise, Waters teaches “wherein the screen display further comprises a stylized diagram of the body lumen” [0037, 0038].
In regard to the screen display further comprises a stylized diagram of the body lumen, Waters discloses “FIG. 5A and 5B show examples of transverse and longitudinal cross-sectional views, 
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Waters. Likewise, Waters teaches “wherein the screen display further comprises a position of the intraluminal ultrasound imaging catheter within the stylized diagram” [0037, 0038].
In regard to the screen display further comprising a position of the intraluminal ultrasound imaging catheter within the stylized diagram, Waters discloses “FIG. 5A and 5B show examples of transverse and longitudinal cross-sectional views, respectively, of an embodiment of a catheter 500 in a vessel 502. The catheter 500 defines a longitudinal axis 504 and has an imaging core 506 including ultrasound transducer 508 (shown in FIG. 5B)” [0037] and “The vessel 502 may be a vessel of a vascular system of a patient, such as a coronary artery, including a vessel wall 510 defining a vessel lumen 512 through which blood 514 flows. As such, the vessel lumen 512 as shown in a blood-filled lumen” [0038]. The vessel 502 constitutes a body lumen to which the catheter 500 is inserted. Since the catheter 500 includes an imaging core 506 which includes an ultrasound transducer 508, under broadest reasonable interpretation, the catheter 500 constitutes an intraluminal ultrasound imaging catheter. As shown in FIG. 5B, the catheter 500 (i.e. the intraluminal ultrasound imaging catheter) is located within the vessel lumen 512. Therefore, in order to display the transverse and longitudinal cross-sectional views, under broadest reasonable interpretation, the screen display had to have been further configured to display a 
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Waters. Likewise, Waters teaches “further comprising: the intraluminal ultrasound imaging catheter” [0025, 0026].
In regard to the intraluminal ultrasound imaging catheter, Waters discloses “FIG. 1 illustrates an example of a system 100 that may be configured to perform intravascular imaging. System 100 can include a catheter assembly 102, a translation device 104, and an imaging engine 106” [0025] and “In some examples, the catheter assembly 102 can include an intravascular imaging device 114 configured to generate imaging data. […] In some embodiments, intravascular imaging device 114 is an ultrasound transducer configured to emit and receive ultrasound energy and generate ultrasound imaging data” [0026]. An intravascular imaging device is a type of intraluminal device. Therefore, since the system 100 can include a catheter assembly 105 which includes an intravascular imaging device 114 that can be an ultrasound transducer, under broadest reasonable interpretation, the system can further comprise an intraluminal ultrasound imaging catheter (i.e. catheter assembly 105).
In regard to claim 14, Waters teaches “An intraluminal ultrasound imaging method, comprising:” [0070, 0075, 0076]; “receiving, at a processor circuit in communication with an intraluminal ultrasound imaging catheter, a plurality of intraluminal ultrasound images obtained by the intraluminal ultrasound imaging catheter is moved through a body lumen of a patient” [0026, 0031, 0027]; “determining, with the processor circuit, a longitudinal translation speed of the intraluminal ultrasound imaging catheter based on the plurality of intraluminal ultrasound images; and a known time interval between each of plurality of intraluminal ultrasound images” [0031, 0027]; “[…] “a screen display” [0028, FIG. 1].

In regard to receiving, at a processor circuit in communication with an intraluminal ultrasound imaging catheter, a plurality of intraluminal ultrasound images obtained by the intraluminal ultrasound imaging catheter is moved through a body lumen of a patient, Waters discloses “The image data generated by the imaging device 114 can represent a cross-section of an area of interest within the patient 112 at the location of the imaging device. The image data generally will represent a plurality of image items at the cross-sectional location of the imaging device 114, such as, for example, blood, various layers of a vessel of the patient 112, and/or any accumulated matter within the vessel (e.g., plaque)” [0026]. Therefore, a plurality of intraluminal ultrasound images can be obtained by the intraluminal ultrasound imaging catheter (i.e. the catheter assembly 102 including the intravascular imaging device 114). In regard to the intraluminal ultrasound imaging catheter being moved through a body lumen of a patient, Waters discloses “Translation device 204 can be configured to provide longitudinal translation of catheter assembly 208. […] In some examples, the translation device 204 may be configured to enable both pullback and push-forward of the intravascular imaging device at a controlled rate” [0031] and “Translating the imaging device 114 can allow for cross-sectional image data 
In regard to determining, with a processor circuit, a longitudinal translation speed of the intraluminal ultrasound imaging catheter based on the plurality of intraluminal ultrasound images and a known time interval between each plurality of intraluminal ultrasound images, Waters discloses “Translation device 204 can be configured to provide longitudinal translation of catheter assembly 208. […] The translation device 204 may be configured to mate with PIM 202 (i.e. patient interface module) and catheter assembly 208 to enable controlled pullback of an intravascular imaging device of catheter assembly 208. According to some examples, the translation device 204 may feature a translation user interface 216 which may comprise a translation display configured to display translation data associated with the translation of the intravascular imaging device to a user of the system 200. In some embodiments, translation data may include linear distance traversed and/or translation speed. […] In some examples, the translation device 204 may be configured to enable both pullback and push-forward of the intravascular imaging device at a controlled rate” [0031]. Thus, since the translation device 204 can enable pullback and push-forward of the intravascular imaging device at a controlled rate, under broadest reasonable interpretation, the images acquired by the intravascular imaging device at various longitudinal locations (see [0027]) would have to be acquired at a known time interval between each of the plurality of intraluminal ultrasound images. Furthermore, since the translation device 204 includes a translation display which is configured to display translation data associated with the translation of the 
In regard to the a screen display, Waters discloses “In some examples, the imaging engine 106 may comprise a computing machine including one or more processors configured to receive commands from a system user 120 and/or display data acquired from catheter assembly 102 via a user interface. […] In some examples, the user interface of the computing machine may be a touchscreen display configured to act at both an input device and an output device” [0028]. As shown in FIG. 1, the imaging engine 106 includes a touchscreen display. Therefore, the system 100 includes a screen display that can output information to the user.
Waters does not teach “outputting, to a display in communication with the processing circuit, a screen display including a speed indicator based on the longitudinal translation speed”.
Wenderow teaches “outputting, to a display in communication with the processing circuit, a screen display including a speed indicator based on the longitudinal translation speed” [0071, FIG. 9, 0076].
In regard to the outputting, to a display in communication with the processor circuit, a screen display including a speed indicator based on the longitudinal translation speed, Wenderow discloses “Referring to FIG. 9, in one exemplary embodiment, GUI module 56 may be configured to cause the display of a graphical user interface (GUI) 200” [0071]. Therefore, the system includes a screen display. As shown in FIG. 9, the GUI 200 includes a guide wire speed indicator 212. Furthermore, in regard to the screen display including a speed indicator based on the longitudinal translation speed, Wenderow discloses “Guide wire speed indicator 212 provides information to the user regarding the current 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal ultrasound imaging method of Waters so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Waters, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
In regard to claim 15, Waters teaches “An intravascular ultrasound imaging system for use in peripheral vasculature, the system comprising:” [0025]; “an intravascular ultrasound imaging catheter configured to obtain a plurality of intravascular ultrasound images while the intravascular ultrasound imaging catheter is moved through a peripheral blood vessel of a patient” [0026, 0027]; “a processor circuit configured for communication with the intravascular ultrasound imaging catheter, wherein the processor circuit is configured to:” [0028]; “receive the plurality of intravascular ultrasound images obtained by the intravascular ultrasound imaging catheter” [0026, 0031, 0027]; “determine a longitudinal translation speed of the intravascular ultrasound imaging catheter through the peripheral blood vessel based on the plurality of intravascular ultrasound images and a known time interval between each of plurality of intravascular ultrasound images” [0031, 0027]; and “[…] a screen display” [0028, FIG. 1].
In regard to an intraluminal ultrasound imaging system for use in peripheral vasculature, Waters discloses “FIG. 1 illustrates an example of a system 100 that may be configured to perform intravascular imaging. System 100 can include a catheter assembly 102, a translation device 104, and an imaging engine 106. […] In one example, catheter assembly 102 may be inserted into the patient 112 via the femoral artery and guided to an area of interest within the patient 112” [0025]. The femoral artery is a peripheral blood vessel. Therefore, since the system 100 is configured to perform intravascular imaging and includes a catheter assembly that can be inserted to the patient 112 via the femoral artery, under broadest reasonable interpretation, the system 100 constitutes an intraluminal ultrasound imaging system for use in peripheral vasculature (i.e. the femoral artery).
In regard to an intravascular ultrasound imaging catheter configured to obtain a plurality of intravascular ultrasound images while the intravascular ultrasound imaging catheter is moved through a peripheral blood vessel of a patient, Waters discloses “In some examples, the catheter assembly 102 can include an intravascular imaging device 114 configured to generate imaging data. […] In some 
In regard to the system comprising a processor circuit configured for communication with an intraluminal ultrasound imaging catheter, Waters discloses “The imaging engine 106 can be in communication with intravascular imaging device 114 and translation device 104. According to some examples, the imaging engine 106 may comprise at least one programmable processor. In some examples, the imaging engine 106 may comprise a computing machine including one or more processors configured to receive commands from a system user 120 and/or display data acquired from catheter assembly 102 via a user interface” [0028]. A programmable processor inherently includes processing circuitry. In this case, since the imaging engine 106 may comprise at least one programmable processor, under broadest reasonable interpretation, the system includes a processor circuit Furthermore, since the imaging engine 106 may be in communication with intravascular imaging device 114, under broadest reasonable interpretation, the imaging engine 106 (i.e. the processing circuit) is configured for communication with an intraluminal ultrasound imaging catheter (i.e. intravascular imaging device 114).

In regard to the processor circuit being configured to determine a longitudinal translation speed of the intraluminal ultrasound imaging catheter based on the plurality of intraluminal ultrasound images and a known time interval between each plurality of intraluminal ultrasound images, Waters discloses 
In regard to the a screen display, Waters discloses “In some examples, the imaging engine 106 may comprise a computing machine including one or more processors configured to receive commands from a system user 120 and/or display data acquired from catheter assembly 102 via a user interface. […] In some examples, the user interface of the computing machine may be a touchscreen display configured to act at both an input device and an output device” [0028]. As shown in FIG. 1, the imaging 
Waters does not teach that the processor circuit is configured to “output, to a display in communication with the processor circuit, a screen display including a speed indicator based on the longitudinal translation speed”.
Wenderow teaches that the processor circuit is configured to “output, to a display in communication with the processor circuit, a screen display including a speed indicator based on the longitudinal translation speed” [0071, FIG. 9, 0076].
In regard to the processor circuit being configured to output, to a display in communication with the processor circuit, a screen display including a speed indicator based on the longitudinal translation speed, Wenderow discloses “Referring to FIG. 9, in one exemplary embodiment, GUI module 56 may be configured to cause the display of a graphical user interface (GUI) 200” [0071]. Therefore, the system includes a screen display. As shown in FIG. 9, the GUI 200 includes a guide wire speed indicator 212. Furthermore, in regard to the screen display including a speed indicator based on the longitudinal translation speed, Wenderow discloses “Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. As shown, guide wire speed indicator includes a linear or axial speed indicator 236 to display information related to the linear speed of the guide wire and a rotational speed indicator 238 to display information related to the rotational speed of the guide wire. Linear speed indicator 236 includes a vertically displayed bar 240 extending between a maximum forward icon 242 indicating the maximum forward speed, a maximum reverse icon 244 indicating the maximum reverse speed of the guide wire, and an origin 246 indicating zero linear movement. As the user manipulates the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire” [0076]. Therefore, in order for the GUI 200 to display the proportional speed of the guide wire as the user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intravascular ultrasound imaging system of Waters so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Waters, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Waters et al US 20170164922 A1 “Waters” and further in view of Wenderow et al. US 20110152882 A1 “Wenderow” as applied to claims 1-3, 5-10, and 13-15 above, and further in view of Hutchins et al. US 20180085095 A1 “Hutchins”.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the Waters teaches “wherein the processor circuit determining the longitudinal translation speed comprises” [0031].

The combination of Waters and Wenderow does not teach “identifying an anatomical feature or landmark in one or more of the plurality of intraluminal ultrasound images; and determining a change in the anatomical feature or landmark over the one or more of the plurality of intraluminal ultrasound images”.
Hutchins teaches “identifying an anatomical feature or landmark in one or more of the plurality of intraluminal ultrasound images” [0042, Claim 33, Claim 36]; and “determining a change in the anatomical feature or landmark over the one or more of the plurality of intraluminal ultrasound images” [0042].
In regard to identifying an anatomical feature of landmark in one or more of the plurality of intraluminal ultrasound images, Hutchins discloses “Referring to FIG. 6, a generalized flow chart of the 
In regard to determining a change in the anatomical feature of landmark over the one or more of the plurality of intraluminal ultrasound images, Hutchins discloses “The magnification for the two images is equalized. The images are then rotated until the distance between the same point of the landmark in both images is minimized 158” [0042]. The rotation of the images to minimize the distance between the same point of the landmark in both images is commonly known as image registration. In this case, since a rotation has to be performed to minimize the distance between the same point of the landmark in both images, under broadest reasonable interpretation, a change in the anatomical feature or landmark over the one or more of the plurality of intraluminal ultrasound images had to have occurred. Since the distance between the same point of the landmark in both images can be determined and used to rotate the images such that this distance in minimized, under broadest reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Waters and Wenderow so as to include the processor circuit identifying an anatomical feature of landmark in one or more of the plurality of intraluminal ultrasound images and determining a change in the anatomical feature or landmark as disclosed in Hutchins in order to be able to provide the user with an feature which can be used to calculate longitudinal translation speed. By identifying anatomical features or landmarks within the plurality of intraluminal ultrasound images and determining their subsequent changes in the plurality of intraluminal ultrasound images, the user can assess how the intraluminal ultrasound imaging catheter has changed position within the patient. Assuming that the intraluminal ultrasound images are acquired at a known time interval as disclosed in Waters, the longitudinal translation speed based on the changed position of the anatomical feature or landmark in the plurality of images. Combining the prior art elements according to known techniques would yield the predictable result of utilizing a change in the position of an anatomical feature or landmark to determine aid in determining the longitudinal translation speed. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Waters et al US 20170164922 A1 “Waters” and further in view of Wenderow et al. US 20110152882 A1 “Wenderow” as applied to claims 1-3, 5-10, and 13-15 above, and further in view of Huennekens et al. US 20060241465 A1 “Huennekens”.
In regard to claim 11, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, the combination of Waters and Wenderow does not teach “wherein 
Huennekens teaches “wherein the screen display further comprises a trail indicating past positions of the intraluminal ultrasound imaging catheter” [0056].
	In regard to the screen display further comprising a trail indicating past positions of the intraluminal ultrasound imaging catheter, Huennekens discloses “With continued reference to FIGS. 5 and 6, a calculated path 550/650 is determined by the co-registration processor 30 within displays 501/601. A marker artifact 520/620 is placed on top of the calculated path 550/650. The marker artifact 520/620 is superimposed on the angiogram image at a location calculated from non-visual position data (e.g., pull-back distance, spatial position sensors, angular orientation sensors, etc.). […] Furthermore, each subsequent time that a fluoroscope is activated and an image of the radiopaque marker is acquired and presented to the co-registration processor 30, an error between the actual radiopaque marker location and a current calculated marker artifact 520/620 location is eliminated by replacing the calculated position by a position calculated by the radiopaque marker image. […] In an exemplary embodiment, the error/total travel distance ratio is used as a scaling factor to recalculate and adjust all previously calculated/rendered/presented marker artifact overlay positions on the rendered/stored copies of the enhanced radiological image 510/610 for the entire preceding period in the which the fluoroscope has been inactive” [0056]. Therefore, since the marker artifact 520/620 can be placed within the calculated path 550/650 and the subsequent activation of the fluoroscope results in an image of the radiopaque marker (i.e. marker artifact 520/620) can be coregistered and the previously calculated/rendered/presented marker artifact overlay positions can be adjusted such that  they are on the enhanced radiological image 510/610 for the entire preceding period in which the fluoroscope, under broadest reasonable interpretation, the screen display had to further comprise a trail indicating past positions of the intraluminal imaging catheter.
.   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Waters et al US 20170164922 A1 “Waters” and further in view of Wenderow et al. US 20110152882 A1 “Wenderow” and Huennekens et al. US 20060241465 A1 “Huennekens” as applied to claims 11 above, and further in view of Belohlavek et al. US 20160235485 A1 “Belohlavek”.
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Waters teaches “the intraluminal ultrasound imaging catheter” [0025, 0026], Wenderow teaches “longitudinal translation speeds” [0071, 0076], and Huennekens teaches “the trail […] in the screen display” [0056].
In regard to the intraluminal ultrasound imaging catheter, Waters discloses “FIG. 1 illustrates an example of a system 100 that may be configured to perform intravascular imaging. System 100 can include a catheter assembly 102, a translation device 104, and an imaging engine 106” [0025] and “In some examples, the catheter assembly 102 can include an intravascular imaging device 114 configured to generate imaging data. […] In some embodiments, intravascular imaging device 114 is an ultrasound transducer configured to emit and receive ultrasound energy and generate ultrasound imaging data” [0026]. An intravascular imaging device is a type of intraluminal device. Therefore, since the system 100 
In regard to longitudinal translation speeds, Wenderow discloses “Referring to FIG. 9, in one exemplary embodiment, GUI module 56 may be configured to cause the display of a graphical user interface (GUI) 200” [0071]. Therefore, the system includes a screen display. As shown in FIG. 9, the GUI 200 includes a guide wire speed indicator 212. Furthermore, in regard to the screen display including a speed indicator based on the longitudinal translation speed, Wenderow discloses “Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. As shown, guide wire speed indicator includes a linear or axial speed indicator 236 to display information related to the linear speed of the guide wire and a rotational speed indicator 238 to display information related to the rotational speed of the guide wire. Linear speed indicator 236 includes a vertically displayed bar 240 extending between a maximum forward icon 242 indicating the maximum forward speed, a maximum reverse icon 244 indicating the maximum reverse speed of the guide wire, and an origin 246 indicating zero linear movement. As the user manipulates the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire” [0076]. Therefore, in order for the GUI 200 to display the proportional speed of the guide wire as the user manipulates it to control its advancement or retraction on the linear speed indicator 236, under broadest reasonable interpretation, the processor circuit had to have been configured to output, to a display in communication with the processor circuit, a screen display including a speed indicator (i.e. guide wire speed indicator 212 including the linear speed indicator) based on the longitudinal translation speed (i.e. linear speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal ultrasound imaging system of Waters so as to include 
In regard to the screen display further comprising a trail indicating past positions of the intraluminal ultrasound imaging catheter, Huennekens discloses “With continued reference to FIGS. 5 and 6, a calculated path 550/650 is determined by the co-registration processor 30 within displays 501/601. A marker artifact 520/620 is placed on top of the calculated path 550/650. The marker artifact 520/620 is superimposed on the angiogram image at a location calculated from non-visual position data (e.g., pull-back distance, spatial position sensors, angular orientation sensors, etc.). […] Furthermore, each subsequent time that a fluoroscope is activated and an image of the radiopaque marker is acquired and presented to the co-registration processor 30, an error between the actual radiopaque marker location and a current calculated marker artifact 520/620 location is eliminated by replacing the calculated position by a position calculated by the radiopaque marker image. […] In an exemplary embodiment, the error/total travel distance ratio is used as a scaling factor to recalculate and adjust all previously calculated/rendered/presented marker artifact overlay positions on the rendered/stored copies of the enhanced radiological image 510/610 for the entire preceding period in the which the fluoroscope has been inactive” [0056]. Therefore, since the marker artifact 520/620 can be placed within the calculated path 550/650 and the subsequent activation of the fluoroscope results in an image 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Waters and Wenderow so as to include the trail indicating past positions of the intraluminal imaging catheter as disclosed in Huennekens in order to provide the user with a visualization of how the intraluminal ultrasound imaging catheter has changed in position over time. By knowing the trail of past positions of the intraluminal ultrasound imaging catheter (i.e. catheter), the user can verify the position of the advancement or retraction of the catheter within the patient. Combining the prior art elements according to known techniques would yield the predictable result of visualizing the change in position of the intraluminal ultrasound imaging catheter over the course of imaging.   
	The combination of Waters, Wenderow and Huennekens does not teach “wherein the trail is color coded in the screen display to indicate past longitudinal translation speeds of the intraluminal ultrasound imaging catheter”.
	Belohlavek teaches “wherein the trail is color coded in the screen display to indicate past longitudinal translation speeds of the intraluminal ultrasound imaging catheter” [0090].
	In regard to the trail being color coded in the screen display to indicate past longitudinal translation speeds of the intraluminal ultrasound imaging catheter, Belohlavek discloses “In combination with a method of interferometric ultrasonography described below, the use of color-coding offers an operational advantage over the related art in that the proposed technique allows detecting and making visible even stationary objects. The present invention recognizes that, in order to effectuate a detection 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Waters, Wenderow and Huennekens so as to include the color-coding of the trail as disclosed in Belohlavek in order to allow the user to easily visualize the longitudinal translation speed as the intraluminal ultrasound imaging catheter is passing through the patient. By color-coding the trail of past positions of the catheter, the user can be made aware of the speed at which the catheter moved through a specific portion of the body. This longitudinal translation speed can then be correlated with images acquired at each specific portion so that the user can observe how the translation speed influences the quality of the acquired images. Combining the prior art elements according to known techniques would yield the predictable result of providing a visualization of the past longitudinal translation speeds to the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793